Citation Nr: 0937376	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-17 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected hypertension.  

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1975 and from January 1987 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, which granted service connection for  

hypertension and assigned a noncompensable rating.  
Jurisdiction was subsequently returned to the RO in 
Huntington, West Virginia.

The Board notes that the Veteran originally filed a notice of 
disagreement in December 2005 as to the evaluations assigned 
for hypertension, a lumbar spine disorder, gastroesophageal 
disease and abdominal aortic aneurysm following the grant of 
service connection in the November 2005 RO decision.  The RO 
issued a Statement of the Case in May 2007 and subsequently 
adjudicated whether higher initial ratings were warranted for 
those disabilities in a May 2007 decision.  Following this 
decision, the Veteran filed a Notice of Disagreement, stating 
that he wished to appeal the noncompensable rating for 
hypertension.  The RO informed the Veteran that his Notice of 
Disagreement would be accepted in lieu of a VA Form 9.  The 
Veteran subsequently submitted a Form 9 but only discussed 
the issue of an initial compensable rating for hypertension.  
The informal hearing presentation notes that the Veteran is 
only appealing the issue of hypertension and the other issues 
were dropped by the Veteran following the May 2007 RO 
decision.  The Board agrees and finds that the evidence shows 
the Veteran intends to appeal only the issue of hypertension.  
Therefore, the Board will address the issue of entitlement to 
a compensable disability rating for hypertension.


FINDINGS OF FACT

1.  Prior to April 26, 2007, the service-connected 
hypertension was shown to require continuous medication for 
control but was not productive of blood pressure readings 
manifested by systolic pressure of predominantly 160 or more, 
or diastolic pressure predominantly 100 or more.  

2.  Beginning April 26, 2007, the service-connected 
hypertension was shown to require continuous medication for 
control and was productive of blood pressure readings 
manifested by systolic pressure of 160.




CONCLUSIONS OF LAW

1.  Prior to April 26, 2007, the criteria for the assignment 
of a compensable initial evaluation for service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 
(West 2002); 38 C.F.R. § 4.104 including Diagnostic Code 7101 
(2009).  

2.  Beginning April 26, 2007, the criteria for the assignment 
of a 10 percent evaluation for the service-connected 
hypertension have been met.  38 U.S.C.A. § 1155, 5103A, (West 
2002); 38 C.F.R. § 4.104 including Diagnostic Code 7101 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In March 2005, the 
Veteran acknowledged that he received VCAA notice apparently 
previously issued to him by the RO prior to the initial 
adjudication of the claim in November 2005.  That 
acknowledgement form in addition included compliant VCAA 
notice.

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records, private treatment records 
and records from the Social Security Administration.  
Additionally, the Veteran has been provided necessary VA 
examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Entitlement to an initial compensable rating for 
service-connected hypertension.

The Veteran contends that his service-connected hypertension 
is more severe than the currently assigned noncompensable 
evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In this case, a noncompensable evaluation was assigned for 
the Veteran's hypertension following an initial award of 
service connection.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2009).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2009).  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  

A 20 percent evaluation requires diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
pressure predominantly 120 or more, and a 60 percent 
evaluation requires diastolic pressure predominantly 130 or 
more.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  38 C.F.R. § 4.104, Code 7101.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).  

A November 2005 rating decision granted service connection 
for hypertension and assigned a noncompensable evaluation.  
The Veteran timely appealed this decision.

The Veteran is seeking a compensable evaluation for his 
service-connected hypertension.  

Prior to April 26, 2007, the evidence does not show that the 
Veteran's diastolic pressure to be predominantly 100 mm. or 
more or systolic pressure to be predominantly 160 mm. or 
more.  Although the Veteran has required continuous 
medication for control of his hypertension, there is no 
history of diastolic pressure predominantly 100 or more.

The Veteran's service treatment records do not show diastolic 
blood pressure readings predominantly 100 or more  or 
systolic blood pressure readings 160 or more.  A May 2005 
Report of Medical Examination noted hypertension, on 
medications.  

VA and private outpatient treatment records following service 
from September 2003 to May 2006, show blood pressure readings 
ranging from 120/78 to 140/90, with one reading at 144/86 in 
February 2006.  Blood pressure readings taken during the May 
2005 examination of 138/88 mm., 138/86 mm., and 136/84 do not 
show that a compensable rating is warranted.  

The medical evidence prior to April 26, 2007 does not support 
the assignment of a compensable evaluation for service-
connected hypertension.  While the service treatment records 
noted medication for hypertension, the evidence does not show 
a history of diastolic pressure of predominantly 100 or more.  
In addition, the evidence does not show systolic pressure 
which was predominantly 160 or more prior to April 26, 2007.  

During the April 2007 VA examination, the Veteran's blood 
pressure readings were higher than shown in previous 
treatment records.  Blood pressure readings were 132/90, 
157/90, 151/95, and 160/93.  The Veteran reported that he had 
been diagnosed with hypertension in October 2005 during the 
examination that he required continuous medication for his 
hypertension.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the most recent examination 
shows that a 10 percent disability rating is warranted as his 
blood pressure readings show systolic pressure to be at 160 
as well as in the high 150's.  

Overall, after resolving all doubt in the Veteran's favor 
under 38 U.S.C.A. §5107(b), the Board finds that the criteria 
for the grant of a compensable rating for hypertension have 
been met beginning April 26, 2007.  The evidence does not 
show diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more which would warrant a 20 
percent rating on or after April 26, 2007.  



III.  Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).
If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates hypertension.  As such, the 
schedule is adequate to evaluate the disability, and referral 
for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether the an exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
The Board has considered whether there is any other basis for 
granting an  increased rating other than those discussed 
above, but has found none.  


ORDER

Prior to April 26, 2007, entitlement to a compensable rating 
for service connected hypertension is denied.

Beginning April 26, 2007, a 10 percent disability rating is 
warranted for the Veteran's service-connected hypertension.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


